Case 9:18-cv-80176-BB Document 547-9 Entered on FLSD Docket 06/01/2020 Page 1 of 2

AUSCRIPT AUSTRALASIA PTY LIMITED

ABN 72 110 028 825

   
 

m.. FASTER, BETTER EVIDENCE DELIVERY SINCE 2923

Level 22, 179 Turbot Street, Brisbane QLD 4000
PO Box 13038 George St Post Shop, Brisbane QLD 4003

T: 1800 AUSCRIPT (1800 287 274)
E: clientservices @ auscript.com.au

F: 1300 739 037
W: www.auscript.com.au

TRANSCRIPT OF PROCEEDINGS

 

TRANSCRIPT SENSITIVE

 

O/N H-431147

AUSTRALIAN TAXATION OFFICE

RECORD OF INTERVIEW
INTERVIEWER: GREG O’MAHONEY
INTERVIEWEE: CRAIG WRIGHT

ALSO PRESENT: ANDREW SOMMERS
CONDUCTED AT: ATO OFFICE

DATE: MONDAY, 18 AUGUST 2014
TIME: 4.31 PM

TRANSCRIBED BUT NOT RECORDED BY
AUSCRIPT AUSTRALASIA PTY LIMITED

 

WRIGHT, 18.8.14

CONFIDENTIAL

Transcript Sensitive

DEFAUS_ 00560317
Case 9:18-cv-80176-BB Document 547-9 Entered on FLSD Docket 06/01/2020 Page 2 of 2

10

15

20

25

30

35

40

Interview Conducted with Craig WRIGHT

 

O’Mahoney
Wright
O’Mahoney
Wright

O’Mahoney
Wright
O'Mahoney
Wright

O’Mahoney

Wright
O’Mahoney
Wright
O’Mahoney
Wright
O’Mahoney
Wright
O’Mahoney

Wright

O’Mahoney
Wright

O’Mahoney

Wright
O’Mahoney
Wright
O’Mahoney

Wright
O’Mahoney

Wright

currency and, in particular, doing anything possible to promote it as a
replacement currency to fiat.

So was that really the remit of the trust to promote and advance bitcoin?
Yes.
And how does it go about doing that?

It’s investing in the research I’m doing that will take all of this into something
new.

And how is it so investing?
I’m building a super computer at the moment.
Can you explain how it is that the trust is investing in that super computer?

Overseas interest in bitcoin pays people who are bullish on bitcoin, and there
are people out there who are.

And, what, the trust makes an allocation, does it, each year to entities like
that?

No..... the loan.

The trust lends money to - - -

To me.

- -- to you in ways that help you promote bitcoin?
Yes.

Or entities that you control?

Yes.

And tell us about the structure of the trust in materials of its - well, who
controls the trust?

Partly Wen and partly other people. | can’t remember the names. You guys
have got the list. It’s in answers I’ve given. | can’t remember all the names off
the top of my head.

But in terms of practical control, is it not the case that you control the trust?

No. | can’t control the trust. | put terms, conditions, everything like that, how it
had to be done when | had Dave set it up. So | don’t control it; | can act
within bounds.

So how did it come to be that - are all the assets of the trust, they were
originally sourced from you?

And Dave.
And David.
Yes.

And what was the rationale for putting those assets within a trust structure that
you wouldn’t or David wouldn’t have control over?

What do you mean “David wouldn't have control over”?

Well, just if you think about, if one has assets, to put them into a structure that
one can’t control, | just want to understand the rationale behind that.

| don’t want temptation myself.

 

CONFIDENTIAL

Page 6 of 45

DEFAUS_ 00560323
